


287TH AMENDMENT
TO THE
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


THIS 287TH AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT OF SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP (this “Amendment”) is
made and entered into on February 8, 2013 (“Effective Date”), by and between SUN
COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan
limited partnership (the “Partnership”), and PETERS POND RV RESORT INC., a
Massachusetts corporation, as agent for the Project Entities (as defined in the
Omnibus Agreement) (collectively, the “Series A-3 Preferred Partners”).


RECITALS


A.    Robert Morgan, Robert Moser, the Project Entities, Ideal Private Resorts
LLC, the Partnership and certain wholly-owned subsiairies of the Partnership
entered into that certain Omnibus Agreement dated as of December 9, 2012, as
amended (the “Omnibus Agreement”).


B.    Pursuant to the Omnibus Agreement and those certain Contribution
Agreements dated December 9, 2012, as amended (the “Contribution Agreements”),
the Series A-3 Preferred Partners have contributed certain assets (the
“Contributed Assets”) to the Partnership in consideration for the issuance by
the Partnership of Series A-3 Preferred Units.


C.    The signatories hereto desire to amend that certain Second Amended and
Restated Limited Partnership Agreement of Sun Communities Operating Limited
Partnership, dated as of April 30, 1996, as amended by those certain amendments
numbered one through two hundred eighty six (collectively, as amended, the
“Agreement”) as set forth herein; any capitalized term not defined herein shall
have the respective meaning ascribed to it in the Agreement.


D.    Section 11 of the Agreement authorizes the General Partner, as the holder
of more than fifty percent (50%) of the OP Units, to amend the Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Agreement as
follows:


1.    Admission of New Partners. As of the Effective Date, the Series A-3
Preferred Partners have contributed the Contributed Assets to the Partnership in
exchange for the issuance by the Partnership to the Series A-3 Preferred
Partners of an aggregate of 40,267.50 Series A-3 Preferred Units and certain
other consideration. The Series A-3 Preferred Units issued to the Series A-3
Preferred Partners have been duly issued and fully paid. The Series A-3
Preferred Partners are hereby admitted to the Partnership as new Limited
Partners, and by execution of this Amendment the Series A-3 Preferred Partners
have agreed to be bound by all of the terms and conditions of the Agreement, as
amended hereby, and hereby acknowledge receipt of a copy of the Agreement.
Exhibit A of the Agreement is hereby deleted in its entirety and is replaced
with Exhibit A to this Amendment. The Series A-3 Preferred Partners expressly
agree to and adopt the power of attorney granted to the General Partner in
Section 6.6 of the Agreement.


2.    Investment Representations. Each Series A-3 Preferred Partner hereby
represents and warrants to the Partnership as follows. Each Series A-3 Preferred
Partner hereby agrees to indemnify the Partnership, the General




--------------------------------------------------------------------------------




Partner and its directors, officers, employees and agents, against all
liability, damages, loss, costs and expenses (including reasonable attorneys'
fees and expenses) which any of them may incur by reason of the falsity of any
representation or breach of any warranty made by such Series A-3 Preferred
Partner.


(a)    Such Series A-3 Preferred Partner has been furnished with or has had
access to, and has carefully reviewed, the periodic filings of the General
Partner made with the Securities and Exchange Commission, the organizational
documents of the Partnership and such other documents relating to the General
Partner and the Partnership as it may have requested. Such Series A-3 Preferred
Partner has relied solely on the information contained therein and has not
received or relied upon any other representations, warranties or assurances of
the Partnership or the General Partner or any persons acting on their behalf,
whether written or oral, other than the representations and warranties set forth
in the Contribution Agreements. Such Series A-3 Preferred Partner understands
that all documents, records and books pertaining to its investment in Series A-3
Preferred Units have been made available for inspection by it and its attorneys,
accountants, investment advisors and other representatives. Such Series A-3
Preferred Partner and its advisors and representatives have had a reasonable
opportunity to ask questions of and receive answers from the Partnership and the
General Partner, or a person or persons acting on its behalf, concerning the
terms and conditions of the issuance of the Series A-3 Preferred Units and the
business, affairs and prospects of the Partnership and the General Partner, and
all such questions have been answered to such Series A-3 Preferred Partner’s
full satisfaction.


(b)    The Series A-3 Preferred Units were not offered for sale to such Series
A-3 Preferred Partner by means of: (i) an advertisement, article, notice,
letter, circular or other communication published in any newspaper, magazine or
similar medium or by other written communication or broadcast over television or
radio; or (ii) a seminar or meeting held pursuant to public invitation or
announcement; or (iii) any other form of general solicitation or advertising.


(c)    Such Series A-3 Preferred Partner, if an individual, is a citizen of the
United States of America, and is at least 21 years of age.


(d)    If such Series A-3 Preferred Partner is an entity, (i) it is duly
organized, validly existing and in good standing under all laws applicable to it
and has full power and authority to acquire the Series A-3 Preferred Units, and
(ii) those persons executing this Amendment on behalf of such Series A-3
Preferred Partner are duly authorized to act for and bind it.


(e)    Such Series A-3 Preferred Partner and its shareholders, members, partners
or beneficiaries (if any) have adequate means of providing for their current
needs and possible personal contingencies, have no need for liquidity in its
investment in the Series A-3 Preferred Units, are able to bear the substantial
economic risks of an investment in the Series A-3 Preferred Units for an
indefinite period, and at the present time could afford a complete loss of the
investment. Such Series A-3 Preferred Partner has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of this investment.


(f)    Such Series A-3 Preferred Partner recognizes that there is substantial
economic risk associated with an investment in the Series A-3 Preferred Units,
which could result in a complete loss of investment.


(g)    Such Series A-3 Preferred Partner understands, or has consulted with its
tax advisors concerning, the tax consequences of an investment in the Series A-3
Preferred Units. Such Series A-3 Preferred Partner has not received or relied
upon any representations, warranties or assurances of the Partnership, the
General Partner, or any persons acting on their behalf concerning the tax
aspects of an investment in the Series A-3 Preferred Units.

2



--------------------------------------------------------------------------------




(h)    Such Series A-3 Preferred Partner understands that the Series A-3
Preferred Units have not been registered under the Securities Exchange Act of
1933, as amended (the “Securities Act”), or the securities laws of any state.
Such Series A-3 Preferred Partner will not sell or otherwise transfer any the
Series A-3 Preferred Units or shares of the General Partner’s common stock which
for which they may be exchanged unless they are registered under the Securities
Act and any applicable state securities laws, or pursuant to an exemption from
such registration satisfactory to the General Partner. Such Series A-3 Preferred
Partner is purchasing the Series A-3 Preferred Units and, upon their exchange,
shares of the General Partner’s common stock, solely for its own account for
investment only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Series A-3 Preferred Units or shares of
common stock.


(i)    Such Series A-3 Preferred Partner understands that it may not be able to
sell or dispose of the Series A-3 Preferred Units as there is no public market
for them. Such Series A-3 Preferred Partner further understands that the terms
of Section 9 of the Agreement restrict their sale or transfer.


3.    Sections 3.1, 3.2 and 3.9. Sections 3.1, 3.2 and 3.9 of the Agreement are
hereby deleted in their entirety and replaced with the following:


“3.1    OP Units


The Partners’ interests in the Partnership are expressed in terms of OP Units
and each Partner has been issued OP Units corresponding to the agreed value of
its capital contribution. OP Units consist of Common OP Units, Mirror A
Preferred Units, Preferred OP Units, Series A-1 Preferred Units, Series A-3
Preferred Units, Series B Preferred Units, Series B-1 Preferred Units, Series
B-2 Preferred Units and Series B-3 Preferred Units.


3.2    Common OP Units


The holders of the Common OP Units shall be entitled to receive distributions in
accordance with Section 4.3, after payment of all accrued (i) Mirror A Priority
Return, (ii) Preferred Dividends, (iii) Series A-1 Priority Return, (iv) Series
A-3 Priority Return, (v) Series B Priority Return, (vi) Series B-1 Priority
Return, (vii) Series B-2 Priority Return, and (viii) Series B-3 Priority Return.
No distribution shall be made in respect of Common OP Units while any accrued
(i) Mirror A Priority Return, (ii) Preferred Dividends, (iii) Series A-1
Priority Return, (iv) Series A-3 Priority Return, (v) Series B Priority Return,
(vi) Series B-1 Priority Return, (vii) Series B-2 Priority Return, or (viii)
Series B-3 Priority Return remains unpaid unless all such unpaid amounts are
paid simultaneously with such distribution.”


“3.9    Withdrawals


No Partner shall be entitled to withdraw any portion of its capital account,
except by way of distributions pursuant to Sections 4.3, 8.2, 16, 17, 18, 19 and
20 hereof.”


4.    Section 8.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“8.2    Liquidating Distributions; Restoration of Capital Account Deficits


Upon the liquidation of the Partnership or any Partner’s interest in the
Partnership, within the meaning of the Treasury Regulations:

3



--------------------------------------------------------------------------------




(a)    A final allocation of all items of income, gain, loss, and expense shall
be made in accordance with Section 4.2 hereof, and, after payment or provision
for payment of all debts, obligations and other liabilities of the Partnership
to its creditors (including, without limitation, all sales commissions or other
expenses incurred in liquidation), all remaining assets of the Partnership shall
be distributed to the holders of OP Units as follows: (i) first, to the holders
of Mirror A Preferred Units in proportions and amounts equal to the Issue Price
of the Mirror A Preferred Units plus any accrued and unpaid Mirror A Priority
Return thereon; (ii) second, to the holders of the Preferred OP Units and Series
A-1 Preferred Units in proportions and amounts equal to the Issue Prices of
their respective Preferred OP Units and Series A-1 Preferred Units, plus any
accrued and unpaid Preferred Dividends and Series A-1 Priority Return, as the
case may be, thereon; (iii) third, to the holders of the Series B Cumulative
Preferred Units in proportions and amounts equal to the Issue Prices of their
respective Series B Cumulative Preferred Units, plus accrued and unpaid Series B
Priority Return, Series B-1 Priority Return, Series B-2 Priority Return and
Series B-3 Priority Return, as applicable, thereon; (iv) fourth, to the holders
of Series A-3 Preferred Units in proportions and amounts equal to the Issue
Price of the Series A-3 Preferred Units plus any accrued and unpaid Series A-3
Priority Return thereon, and (v) finally (if any), to the Common OP Units.”


5.    Section 14. Section 14 of the Agreement is hereby amended as follows:


(a)    The second sentence of the definition of “OP Units” is hereby deleted in
its entirety and replaced with the following: “OP Units consist of Common OP
Units, Mirror A Preferred Units, Preferred OP Units, Series A-1 Preferred Units,
A-3 Preferred Units, Series B Preferred Units, Series B-1 Preferred Units,
Series B-2 Preferred Units and Series B-3 Preferred Units.”


(b)    The definition of “Common Stock Fair Market Value” set forth in Section
14 of the Agreement is hereby deleted in its entirety and replaced with the
following:


“Common Stock Fair Market Value” shall mean, with respect to any Series A-1
Exchange Date or Series A-3 Exchange Date, the average closing price of a share
of the General Partner’s common stock for the 10 consecutive trading days
preceding such Series A-1 Exchange Date or Series A-3 Exchange Date on the
principal national securities exchange on which the shares of the General
Partner’s common stock are listed or admitted to trading or, if not listed or
admitted to trading on any national securities exchange, the average of the
reported bid and asked prices during such 10 trading day period in the
over‑the‑counter market as furnished by the National Quotation Bureau, Inc., or,
if such firm is not then engaged in the business of reporting such prices, as
furnished by any member of the National Association of Securities Dealers, Inc.
selected by the General Partner or, if the shares of Common Stock or securities
are not publicly traded, the Common Stock Fair Market Value for such day shall
be the fair market value thereof determined jointly by the General Partner and
the holder(s) of Series A-1 Preferred Units or Series A-3 Preferred Units that
are exchanging such Series A-1 Preferred Units or Series A-3 Preferred Units for
shares of the General Partner’s common stock; provided, however, that if such
parties are unable to reach agreement within a reasonable period of time, the
Common Stock Fair Market Value shall be determined in good faith by an
independent investment banking firm selected jointly by the General Partner and
such holder(s) of Series A-1 Preferred Units or Series A-3 Preferred Units or,
if that selection cannot be made within five days, by an independent investment
banking firm selected by the American Arbitration Association in accordance with
its rules.


(c)    The following new definitions are inserted in Section 14 (Definitions) so
as to preserve alphabetical order:

4



--------------------------------------------------------------------------------




“Series A-3 Exchange Date” shall mean the date specified in a Series A-3
Exchange Notice on which the holder of Series A-3 Preferred Units proposes to
exchange Series A-3 Preferred Units for shares of the General Partner’s common
stock; provided, however, that the proposed Series A-3 Exchange Date (i) must be
a Business Day, and (ii) may not be less than three Business Days, nor more than
more than 15 Business Days, after the date such Series A-3 Exchange Notice is
delivered.


“Series A-3 Exchange Notice” shall mean a written notice delivered by a holder
of Series A-3 Preferred Units to the General Partner of such holder’s election
to exchange Series A-3 Preferred Units for shares of the General Partner’s
common stock. Each Series A-3 Exchange Notice must specify the number of Series
A-3 Preferred Units to be exchanged and the proposed Series A-3 Exchange Date.


“Series A-3 Issuance Date” shall mean February 8, 2013.


“Series A-3 Preferred Partners” shall mean the holders of Series A-3 Preferred
Units set forth on Exhibit A hereto, as it may be amended from time to time, and
their respective successors and permitted assigns.


“Series A-3 Preferred Units” shall have the meaning set forth therefor in
Section 20.2 hereof.


“Series A-3 Priority Return” shall have the meaning set forth therefor in
Section 20.1 hereof.


6.    The following new Section 20 of the Agreement is inserted in the Agreement
after Section 19 thereof:


20.
Series A-3 Preferred Units.    



Section 20.1    Definitions. The term “Series A-3 Parity Preferred Units” shall
mean any class or series of OP Units of the Partnership now or hereafter
authorized, issued or outstanding and expressly designated by the Partnership to
rank on parity with the Series A-3 Preferred Units with respect to distributions
and rights upon voluntary or involuntary liquidation, winding-up or dissolution
of the Partnership. The term “Series A-3 Priority Return” shall mean an amount
equal to the Applicable Rate, multiplied by the stated amount of $100 per Series
A-3 Preferred Unit (the “Issue Price”), multiplied by the number of outstanding
Series A-3 Preferred Units, cumulative to the extent not distributed for any
given distribution period pursuant to Section 4.3 hereof. The term “Applicable
Rate” shall mean 4.50% per annum (determined on the basis of a 365 day year).


Section 20.2    Designation and Number. A series of OP Units in the Partnership
designated as the “Series A-3 Preferred Units” is hereby established. The number
of Series A-3 Preferred Units shall be 40,267.50.


Section 20.3     Distributions.


A.     Payment of Distributions. Subject to the preferential rights of holders
of any class or series of OP Units of the Partnership ranking senior to the
Series A-3 Preferred Units, the holders of Series A-3 Preferred Units will be
entitled to receive, when, as and if declared by the Partnership acting through
the General Partner, out of the Partnership’s available cash, cumulative
preferential cash distributions in an amount equal to the Series A-3 Priority
Return. All distributions shall be cumulative, shall accrue from the original
date of issuance and will be payable quarterly (such quarterly periods for
purposes of payment and accrual will be the quarterly periods ending on the
dates specified in this sentence) in arrears on March 31, June 30, September 30
and December 31 of each year (each a “Series A-3 Preferred Unit Distribution
Payment Date”). Any distribution payable on the Series A-3 Preferred Units for a
period that is shorter or longer than

5



--------------------------------------------------------------------------------




90 days will be computed on the basis of a 360-day year consisting of twelve
30-day months. If any Series A-3 Preferred Unit Distribution Payment Date is not
a Business Day, then payment of the distribution to be made on such date will be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay). The distributions payable on any
Series A-3 Preferred Unit Distribution Payment Date shall include distributions
accrued to but not including such Series A-3 Preferred Unit Distribution Payment
Date.


B.    Distributions Cumulative. Notwithstanding the foregoing, distributions on
the Series A-3 Preferred Units will accrue and be cumulative from the Series A-3
Issuance Date, whether or not the terms and provisions set forth in Section 20.3
C at any time prohibit the current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized. No interest, or sum in lieu of interest, will be payable in respect
of any distribution payment or payments on Series A-3 Preferred Units which may
be in arrears, and the holders of the Series A-3 Preferred Units will not be
entitled to any distributions, whether payable in cash, securities or other
property, in excess of full cumulative distributions described above. Any
distribution payment made on the Series A-3 Preferred Units will first be
credited against the earliest accrued but unpaid distribution due with respect
to the Series A-3 Preferred Units. No distributions on the Series A-3 Preferred
Units shall be authorized, declared, paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement of the
Partnership, including any agreement relating to its indebtedness, directly or
indirectly prohibit authorization, declaration, payment or setting apart for
payment or provide that such authorization, declaration, payment or setting
apart for payment would constitute a breach thereof or a default thereunder, or
if such declaration, payment or setting apart for payment shall be restricted or
prohibited by law.


C.    Priority as to Distributions.


(i)    Except as provided in Section 20.3 C (ii) below, unless full cumulative
distributions for all past Series A-3 Preferred Unit Distribution Periods on the
Series A-3 Preferred Units have been or contemporaneously are authorized and
paid or authorized and a sum sufficient for the payment thereof is set apart for
such payment, no distributions (other than in Common OP Units or any other class
or series of OP Units ranking junior to the Series A-3 Preferred Units as to
distributions and as to the distribution of assets upon liquidation, dissolution
and winding up of the Partnership) shall be authorized or paid or set aside for
payment nor shall any other distribution be authorized or made on Common OP
Units or any other classes or series of OP Units ranking junior to or on parity
with the Series A-3 Preferred Units as to distributions or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership nor shall any Common OP Units or any other classes or series of OP
Units ranking junior to or on parity with the Series A-3 Preferred Units as to
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership be redeemed, purchased or otherwise acquired
for any consideration (or any amounts be paid to or made available for a sinking
fund for the redemption of any such units) by the Partnership except: (1) by
conversion into or exchange for Common OP Units or any other classes or series
of OP Units ranking junior to the Series A-3 Preferred Units as to distributions
and as to the distribution of assets upon liquidation, dissolution and winding
up of the Partnership, (2) by redemption, purchase or other acquisition of
Common OP Units made for purposes of an incentive, benefit or share purchase
plan for the General Partner, the Partnership or any of their respective
subsidiaries, (3) for redemptions, purchases or other acquisitions of OP Units
by the Partnership in connection with the General Partner’s purchase of its
securities for the purpose of preserving the General Partner’s qualification as
a real estate investment trust for federal income tax purposes, or (4) for any
distributions by the Partnership corresponding to distributions by the General
Partner required for it to maintain its status as a real estate investment trust
for federal income tax purposes. With respect to the Series A-3 Preferred Units,
all references in this Article 20 to “past Series A-3 A Preferred Unit
Distribution

6



--------------------------------------------------------------------------------




Periods” shall mean, as of any date, Series A-3 Preferred Unit Distribution
Periods ending on or prior to such date, and with respect to any other class or
series of OP Units ranking on a parity as to distributions with the Series A-3
Preferred Units, all references in this Article 20 to “past distribution
periods” (and all similar references) shall mean, as of any date, distribution
periods with respect to such other class or series of OP Units ending on or
prior to such date.


(ii)    When full cumulative distributions for all past Series A-3 Preferred
Unit Distribution Periods are not paid in full (or a sum sufficient for such
full payment is not set apart) upon the Series A-3 Preferred Units and when full
cumulative distributions for all past distribution periods are not paid in full
(or a sum sufficient for such full payment is not set apart) upon the units of
any other Series A-3 Parity Preferred Units ranking on a parity as to
distributions with the Series A-3 Preferred Units, then all distributions
authorized on the Series A-3 Preferred Units and any other outstanding classes
or series of Series A-3 Parity Preferred Units ranking on a parity as to
distributions with the Series A-3 Preferred Units shall be declared pro rata so
that the amount of distributions authorized per unit on the Series A-3 Preferred
Units and such other classes or series of Series A-3 Parity Preferred Units
ranking on a parity as to distributions with the Series A-3 Preferred Units
shall in all cases bear to each other the same ratio that accumulated and unpaid
distributions per unit on the Series A-3 Preferred Units and such other classes
or series of Series A-3 Parity Preferred Units ranking on a parity as to
distributions with the Series A-3 Preferred Units (which, in the case of any
such other classes or series of Series A-3 Parity Preferred Units ranking on a
parity as to distributions with the Series A-3 Preferred Units, shall not
include any accumulation in respect of unpaid distributions for past
distribution periods if such other Series A-3 Parity Preferred Units ranking on
a parity as to distributions with the Series A-3 Preferred Units does not have a
cumulative distribution) bear to each other.


Section 20.4      Liquidation Proceeds.


A.    Distributions. Upon any voluntary or involuntary liquidation, dissolution
or winding-up of the Partnership, before any payment or distribution of the
assets of the Partnership (whether capital or surplus) shall be made to or set
apart for the holders of Common OP Units or any other classes or series of OP
Units ranking junior to the Series A-3 Preferred Units as to distributions or as
to the distribution of assets upon liquidation, dissolution or winding up of the
Partnership, the holders of Series A-3 Preferred Units shall be entitled to
receive the amount of the Issue Price of the Series A-3 Preferred Units plus
accrued and unpaid Series A-3 Priority Return thereon (whether or not authorized
or declared) to the date of payment in accordance with Article 8. If, upon any
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of Series A-3
Preferred Units shall be insufficient to pay the full preferential amount set
forth in Article 8 and liquidating payments on any Series A-3 Parity Preferred
Units, as to the distribution of assets on any liquidation, dissolution or
winding up of the Partnership, then such assets, or the proceeds thereof, shall
be distributed among the holders of Series A-3 Preferred Units and any such
other Series A-3 Parity Preferred Units ratably in accordance with the
respective amounts that would be payable on such Series A-3 Preferred Units and
any such Series A-3 Parity Preferred Units if all amounts payable thereon were
paid in full.


B.    Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage pre-paid, not less than thirty (30) and not more than sixty
(60) days prior to the payment date stated therein, to each record holder of the
Series A-3 Preferred Units at the respective addresses of such holders as the
same shall appear on the transfer records of the Partnership.

7



--------------------------------------------------------------------------------




C.    No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of Series A-3 Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.


D.    Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.


Section 20.5      Ranking


    The Series A-3 Preferred Units rank, with respect to rights to the payment
of distributions and the distribution of assets in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, (i)
senior to all Common OP Units and all other OP Units other than OP Units
referred to in clauses (ii) and (iii) of this sentence; (ii) on a parity with
all Series A-3 Parity Preferred Units and (iii) junior to all Mirror A Preferred
Units, Preferred OP Units, Series A-1 Preferred Units, Series B Preferred Units,
Series B-1 Preferred Units, Series B-2 Preferred Units, Series B-3 Preferred
Units and all other OP Units (now existing or hereafter arising) the terms of
which specifically provide that such OP Units rank senior to the Series A-3
Preferred Units with respect to rights to the payment of distributions and the
distribution of assets in the event of any liquidation, dissolution and winding
up of the Partnership.


Section 20.6    Voting Rights. Holders of the Series A-3 Preferred Units will
not have any voting rights or right to consent to any matter requiring the
consent or approval of the Limited Partners.


Section 20.7    Transfer Restrictions. The Series A-3 Preferred Units shall be
subject to the provisions of Section 9 of the Agreement.


Section 20.8    Exchange Rights.


(a)    Series A-3 Preferred Units. Each holder of Series A-3 Preferred Units
shall be entitled to exchange Series A-3 Preferred Units for shares of the
General Partner’s common stock, at such holder’s option, on the following terms
and subject to the following conditions:


(i)    At any time after the date of this Amendment, each holder of Series A-3
Preferred Units at its option may exchange each of its Series A-3 Preferred
Units for that number of shares of the General Partner’s common stock equal to
the quotient obtained by dividing $100.00 by $53.75; provided, however, that no
Series A-3 Preferred Units may be exchanged on any proposed Series A-3 Exchange
Date pursuant to this Section 20.7 unless at least 1,000 Series A-3 Preferred
Units, in the aggregate, are exchanged by one or more holders thereof on such
Series A-3 Exchange Date pursuant to Series A-3 Exchange Notices. Each holder of
Series A-3 Preferred Units that has delivered a Series A-3 Exchange Notice to
the General Partner may rescind such Series A-3 Exchange Notice by delivering
written notice of such rescission to the General Partner prior to the Series A-3
Exchange Date specified in the applicable Series A-3 Exchange Notice.


(ii)    The exchange rate is subject to adjustment upon subdivisions, stock
splits, stock dividends, combinations and reclassification of the common stock
of the General Partner. The adjustment to the exchange rate will be determined
by the General Partner such that each Series

8



--------------------------------------------------------------------------------




A-3 Preferred Unit will thereafter be exchangeable into the kind and amount of
shares of common or other capital stock which would have been received if the
exchange had occurred immediately prior to the record date for such subdivision,
stock split, stock dividend, combination or reclassification of the common stock
of the General Partner.


(iii)    In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner's
capital stock or sale of all or substantially all of the General Partner's
assets), in each case as a result of which the General Partner’s common stock
will be converted into the right to receive shares of capital stock, other
securities or other property (including cash or any combination thereof), each
Series A-3 Preferred Unit will thereafter be convertible or exchangeable into
the kind and amount of shares of capital stock and other securities and property
receivable (including cash or any combination thereof) upon the consummation of
such transaction by a holder of that number of shares of the General Partner’s
common stock or fraction thereof into which one Series A-3 Preferred Unit was
convertible or exchangeable immediately prior to such transaction.


(iv)    Limitations on Exchange. Notwithstanding anything to the contrary in
this Section 20.8(a):


(A)    Upon tender of any Series A-3 Preferred Units to the General Partner
pursuant to that Section, the General Partner may issue cash in lieu of stock
(in an amount equal to the same fraction of the Common Stock Fair Market Value
determined as of the Series A-3 Exchange Date) to the extent necessary to
prevent the recipient from violating the Ownership Limitations of Section 2 of
Article VII of the Charter, or corresponding provisions of any amendment or
restatement thereof; and


(B)    A holder of Series A-3 Preferred Units will not have the right to
exchange Series A-3 Preferred Units for the General Partner’s common stock if
(1) in the opinion of counsel for the General Partner, the General Partner would
no longer qualify or its status would be seriously compromised as a real estate
investment trust under the Internal Revenue Code as a result of such exchange;
or (2) such exchange would, in the opinion of counsel for the General Partner,
constitute or be likely to constitute a violation of applicable securities laws.


(C)    The General Partner shall not be required to issue fractions of shares of
common stock upon exchange of Series A-3 Preferred Units. If any fraction of a
share of Common Stock would be issuable upon exchange of Series A-3 Preferred
Units, the General Partner shall, in lieu of delivering such fraction of a share
of common stock, make a cash payment to the exchanging holder of Series A-3
Preferred Units in an amount equal to the same fraction of the Common Stock Fair
Market Value determined as of the Series A-3 Exchange Date.
.
(v)    Reservation of Common Stock. The General Partner shall at all times
reserve and keep available a sufficient number of authorized but unissued shares
of common stock to permit the exchange of all of the outstanding Series A-3
Preferred Units pursuant to this Section 20.8.


(b)    Procedure for Exchange.
(i)    Any exchange described in Section 20.8(a) above shall be exercised
pursuant to a delivery of a Series A-3 Exchange Notice to the General Partner by
the holder who is exercising

9



--------------------------------------------------------------------------------




such exchange right, by (A) fax and (B) by certified mail postage prepaid. The
Series A-3 Exchange Notice and certificates, if any, representing such Series
A-3 Preferred Unit to be exchanged shall be delivered to the office of the
General Partner maintained for such purpose. Currently, such office is:
Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034


Any exchange hereunder shall be effective as of the close of business on the
Series A-3 Exchange Date. The holders of the exchanged Series A-3 Preferred
Units shall be deemed to have surrendered the same to the General Partner, and
the General Partner shall be deemed to have issued shares of common stock of the
General Partner at the close of business on the Series A-3 Exchange Date.


(d)    Payment of Series A-3 Priority Return. On the Series A-3 Preferred Unit
Distribution Payment Date next following each the Series A-3 Exchange Date, the
holders of Series A-3 Preferred Units, which exchanged on such date shall be
entitled to Series A-3 Priority Return in an amount equal to a prorated portion
of the Series A-3 Priority Return based on the number of days elapsed from the
prior Series A-3 Preferred Unit Distribution Payment Date through, but not
including, the Series A-3 Exchange Date.


Section 20.9    Restrictions Included in Contribution Agreements. Each Series
A-3 Preferred Partner acknowledges and agrees that, notwithstanding anything to
the contrary in this Amendment or the Agreement, (a) the transfer or exchange of
a portion of the Series A-3 Preferred Units are restricted by the provisions of
the Contribution Agreements, and (b) such Series A-3 Preferred Partner shall not
transfer or exchange any Series A-3 Preferred Units in violation of any such
restrictive provisions.


Section 20.10    No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series A-3 Cumulative Preferred Units.


7.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


8.    Full Force and Effect. Except as amended by the provisions hereof, the
Agreement, as previously amended, shall remain in full force and effect in
accordance with its terms and is hereby ratified, confirmed and reaffirmed by
the undersigned for all purposes and in all respects.


9.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns.


10.    Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.


11.    Amendment to the Certificate of Limited Partnership. Within five (5)
business days after the Effective Date, the General Partner shall file with the
Michigan Department of Licensing and Regulatory Affairs an amendment to the
Partnership’s certificate of limited partnership reflecting the admission of the
Series A-3 Preferred Partners as limited partners of the Partnership.
[The remainder of this page intentionally left blank]

10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.
GENERAL PARTNER:
                        
Sun Communities, Inc., a Maryland corporation    


By:/s/ Jonathan M. Colman                            Jonathan M. Colman,
Executive Vice President


    






SERIES A-3 PREFERRED PARTNERS:


PETERS POND RV RESORT INC., a Massachusetts corporation, as agent for all of the
Project Entities


By:/s/ Robert C. Morgan                        Robert C. Morgan, President





11

